Citation Nr: 1440535	
Decision Date: 09/11/14    Archive Date: 09/18/14

DOCKET NO.  11-21 077A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for trigeminal neuralgia.  

4.  Entitlement to an initial compensable rating for erectile dysfunction.

5.  Entitlement to a higher level of special monthly compensation (SMC) for loss of use of a creative organ.  

6.  Entitlement to restoration of a 100 percent rating for prostate cancer from October 1, 2009.  

7.  Entitlement to restoration of payment of SMC at the housebound rate from October 1, 2009.  

8.  Entitlement to an effective date earlier than September 4, 2007, for the grant of service connection for prostate cancer. 

9.  Entitlement to an effective date earlier than September 4, 2007, for the grant of SMC at the housebound rate.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 


INTRODUCTION

The Veteran had active military service from January 1969 to October 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

In connection with this appeal, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge in Washington, DC in August 2013.  A transcript of that hearing has been associated with the claims file. 

The Board notes that in a June 2011 rating decision, the Veteran's was awarded a 20 percent disability rating for prostate cancer, effective October 1, 2009, the date of the reduction from 100 percent.  The Board has limited its consideration accordingly.

The issues of entitlement to service connection for a low back disability, a neck disability, and trigeminal neuralgia and of entitlement to restoration of payment of SMC at the housebound rate from October 1, 2009, are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have penis deformity.

2.  The Veteran is statutorily prohibited from receiving payment of SMC at higher than the K level for loss of use of a creative organ.  

3.  In an August 2008 rating decision, the Veteran was granted entitlement to service connection for prostate cancer based on a finding that he was in receipt of treatment for active prostate cancer.  

4.  June 2008 medical records show that the Veteran no longer had active prostate cancer and treatment for such ceased at that time.  

5.  In a July 2009 rating decision, the Veteran's rating for prostate cancer was reduced from 100 percent to noncompensable (retroactively increased to 20 percent in a June 2011 rating decision), effective October 1, 2009.  

6.  The Veteran's original claim of entitlement to service connection for prostate cancer was received by VA on September 4, 2007, more than one year following his separation from active service.  

7.  Prior to September 4, 2007, there was no formal claim, informal claim, or written intent to file a claim for entitlement to service connection for prostate cancer.  

8.  Prior to September 4, 2007, the Veteran did not meet the statutory requirements for payment of SMC at the housebound rate.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for erectile dysfunction have not been met or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.31, 4.115b, Diagnostic Code 7522 (2013).

2.  The criteria for payment of SMC at higher than the K level for loss of use of a creative organ have not been met.  38 U.S.C.A. § 1114(k) (West 2002); 38 C.F.R. § 3.350(a) (2013).

3.  The reduction in the rating for prostate cancer from 100 percent to 20 percent, effective October 1, 2009, was proper.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.7, 4.115b, Diagnostic Code 7528 (2013).

4.  The criteria for an effective date earlier than September 4, 2007, for service connection for prostate cancer have not been met.  38 U.S.C.A. §§ 5110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2013).

5.  The criteria for an effective date earlier than September 4, 2007, for payment of SMC at the housebound rate have not been met.  38 U.S.C.A. §§ 1114, 5110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.155, 3.157, 3.350, 3.400 (2013). 






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2002); Pelegrini v. Principi, 18 Vet. App. 112, (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that the Veteran has been provided adequate notice in response to his claims.  The record shows that the Veteran was mailed letters in November 2007, September 2008, and February 2009 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The November 2007, September 2008, and February 2009 letters also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of his claims. 

With regard to the Veteran's claim of entitlement to restoration of the 100 percent rating for his prostate cancer, the record reflects that the Veteran was notified of the proposed rating action in an April 2009 letter.  The letter described the process by which rating reductions occurred and identified further steps the Veteran could take in challenging the reduction.  

The Board also finds the Veteran has been afforded adequate assistance in response to his claims.  The Veteran's service medical records are of record.  VA Medical Center and private treatment notes have been obtained.  The Veteran has been provided appropriate VA examinations.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any outstanding evidence.  

With regard to the Veteran's claims of entitlement to an effective date earlier than September 4, 2007, for the grant of service connection for prostate cancer and for payment of SMC at the housebound rate, the Board notes that, as explained below, the pertinent facts with regard to those issues are not in dispute and the law is dispositive.  Consequently, there is no additional evidence that could be obtained to substantiate the claims, and no further action is required to comply with the VCAA or the implementing regulation.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).  However, the Board notes that the Veteran was specifically notified as to how effective dates are assigned in a September 2008 letter.

Legal Criteria

Increased Rating

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2013).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

The provisions of 38 C.F.R. § 4.31 indicate that in every instance where the minimum schedular evaluation requires residuals and the schedule does not provide for a zero percent evaluation, a zero percent evaluation will be assigned when the required symptomatology is not shown.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2012) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

The Veteran's erectile dysfunction is rated under 38 C.F.R. § 4.115b, Diagnostic Code 7522.  Under that code, a 20 percent disability rating is warranted when there is deformity of the penis with loss of erectile power.

SMC

SMC under 38 U.S.C.A. § 1114(k) is payable for each anatomical loss or loss of use of one hand, one foot, both buttocks, or one or more creative organs; blindness of one eye having light perception only; deafness of both ears; complete organic aphonia; or in the case of a woman Veteran, loss of 25 percent or more of tissue from a single breast or both breasts in combination, or following the receipt of radiation treatment of breast tissue.  Loss of use of a creative organ will be shown by acquired absence of one or both testicles or ovaries or other creative organ.  38 C.F.R. § 3.350(a) (2013).

SMC at the housebound rate is payable where the Veteran has a single service-connected disability rated as 100 percent and, (1) has additional service-connected disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or, (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350 (2013).

Rating Reduction

When reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his latest address of record of the contemplated action and furnished detailed reasons therefor.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e) (2013).

In addition, 38 C.F.R. § 3.344  provides that rating agencies will handle cases affected by any change of medical findings or diagnosis, in order to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  It is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Examinations which are less thorough than those on which payments were originally based will not be used as a basis for reduction.  Ratings for diseases subject to temporary or episodic improvement will not be reduced on the basis of any one examination, except in those instances where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, where material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of the veteran's life.  38 C.F.R. § 3.344(a) (2013).

However, the provisions of 38 C.F.R. § 3.344(c) specify that the above considerations are required for ratings which have continued for long periods at the same level (five years or more), and that they do not apply to disabilities which have not become stabilized and are likely to improve.  Therefore, reexaminations disclosing improvement, physical or mental, in these disabilities will warrant a reduction in rating.  38 C.F.R. § 3.344 (2013).  The issue is whether the reduction was proper based on the evidence of record.  Where a disability rating has continued at the same level for less than five years, that analysis is conducted under 38 C.F.R. § 3.344(c).  

Prostate cancer is rated under 38 C.F.R. § 4.115b, Diagnostic Code 7528 (pertaining to malignant neoplasms of the genitourinary system).  Under that code a 100 percent rating is warranted for malignant neoplasms of the genitourinary system.  However, a note following the diagnostic code instructs that following cessation of surgical, X-ray, antineoplastic, chemotherapy, or other therapeutic procedure; the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105 (e).  If there has been no local reoccurrence or metastasis, rate on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.

Earlier Effective Dates

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 (West 2002 & Supp. 2013) and 38 C.F.R. § 3.400 (2013).  The effective date for a grant of service connection is the day following the date of separation from active service or the date entitlement arose, if the claim is received within one year after separation from service.  Otherwise, it is the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b); 38 C.F.R. § 3.400(b)(2)(i). 

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a).  38 C.F.R. § 3.155 provides that any communication or action indicating intent to apply for one or more VA benefits may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.1(p) defines application as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999). 

VA is required to identify and act on informal claims for benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. 

The mere presence of medical evidence does not establish intent on the part of the Veteran to seek service connection for a condition.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); see also Lalonde v. West, 12 Vet. App. 377, 382 (1999) (where appellant had not been granted service connection, mere receipt of medical records could not be construed as informal claim).

Burden of Proof

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis

Increased Rating for Erectile Dysfunction

The Veteran has asserted that he should be granted a compensable rating for erectile dysfunction as he has a deformity of the penis.  Specifically, the Veteran testified at his August 2013 Board hearing that he had an internal penis deformity which prevented him from ejaculation.  

In January 2009, the Veteran was afforded a VA examination.  At that time, the Veteran reported that he had erectile dysfunction and the examiner noted it was likely a result of his prostate cancer radiation therapy.  Upon physical examination, the penis, testicles, prostate, epididymis, spermatic cord, scrotum, seminal vesicles, and cremasteric reflex were all normal.  There was no deformity noted, internally or externally.

A review of the record shows that the Veteran receives regular treatment at the VA Medical Center for various disabilities, to include follow-up treatment for his prostate cancer.  The VA Medical Center treatment notes of record show that the Veteran routinely reports a complete inability to achieve an erection; however, there is absolutely no indication from the VA Medical Center treatment notes of record that the Veteran has a penis deformity of any kind, external or internal.  

The Board finds that the Veteran is not entitled to an initial compensable rating for erectile dysfunction.  In this regard, the Board notes that while it is clearly established that the Veteran has erectile dysfunction as a result of his prostate cancer, the evidence does not show that he has any sort of penis deformity, either internally or externally.  In fact, his genitals were found to be normal upon physical examination.  Therefore, a compensable rating for erectile dysfunction is not warranted.  38 C.F.R. § 4.115b, Diagnostic Code 7522.  

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a higher schedular rating.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  

The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the manifestations of the disability are contemplated by the schedular criteria and that, as demonstrated more fully below, the ratings for other service-connected disabilities are fully contemplated by the applicable scheduler rating criteria.  There is also no indication from the evidence of record that the Veteran has had frequent hospitalizations or has received frequent emergency treatment for his erectile dysfunction.  In sum, there is no indication that the average industrial impairment from the disability would be to such a degree as to warrant the assignment of a higher disability rating.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.  Thun, id.

Higher Level of SMC for Loss of Use of a Creative Organ

The Veteran clearly has loss of use of a creative organ by way of erectile dysfunction.  Additionally, the Veteran is in receipt of payment of SMC for loss of use of a creative organ.  Those facts are not in dispute.  The Veteran is statutorily precluded from receiving payment of SMC at higher than the K level for loss of use of one or more creative organs.  The severity of the loss has absolutely no bearing on the payment of SMC.  Therefore, the Veteran's claim of entitlement to payment of SMC at higher than the K level for loss of use of a creative organ must be denied because it is without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Rating Reduction

At the outset, the Board notes that all necessary procedural requirements for rating reductions under 38 C.F.R. § 3.105 (e) were followed.  As noted above, the Veteran was granted entitlement to service connection for prostate cancer and assigned a 100 percent rating in an August 2008 rating decision based on a finding that he had active cancer.  The Veteran underwent seed implantation for treatment of his prostate cancer in August 2007.  In a June 2008 VA Medical Center oncology treatment note, it was noted that there was no evidence of the disease.  Based on that evidence, the Veteran was scheduled for a VA examination in January 2009 as instructed by the rating schedule.  At his January 2009 VA examination, the examiner noted that the Veteran was not receiving treatment for prostate cancer and was clinically without evidence of disease.  The Veteran's prostate specific antigen (PSA) level was 0.74.  

Based on the finding that the Veteran no longer had active cancer, the Veteran's 100 percent rating was proposed to be reduced to a noncompensable rating in a March 2009 rating decision.  The Veteran's 100 percent rating was reduced in a July 2009 rating decision, effective October 1, 2009.  As noted, the Veteran's noncompensable rating was retroactively increased to 20 percent in a June 2011 rating decision, effective October 1, 2009.

Based on the evidence of record, the Board finds that the reduction in the Veteran's rating for his prostate cancer from 100 percent to 20 percent effective October 1, 2009, was proper.  In this regard, the record clearly shows that the Veteran was cancer free in June 2008.  Further, the RO followed all appropriate procedures identified in both the rating schedule, under 38 C.F.R. § 4.115b, Diagnostic Code 7528; and under 38 C.F.R. § 3.105 (e).  

Therefore, the Board finds that the preponderance of the evidence is against the claim and restoration of the 100 percent rating for prostate cancer is not warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  




Effective Dates

The Veteran has asserted that he should be awarded an earlier effective date for service connection for prostate cancer and the payment of SMC at the housebound rate because he first filed his claim in August 2006. 

A review of the record shows that the Veteran did in fact file a claim for compensation in August 2006.  However, at that time, the Veteran only claimed entitlement to service connection for posttraumatic stress disorder (PTSD) and entitlement to an increased rating for his service-connected esophageal reflux.  Further, there is no other communication from the Veteran prior to his September 2007 claim that he had prostate cancer or that he wanted to file a claim (formal or informal) of entitlement to service connection for such.  Additionally, prior to September 4, 2007, the Veteran was only in receipt of service-connected compensation for PTSD, rated 50 percent; and duodenitis, rated noncompensable.  The Veteran's combined rating prior to September 4, 2007, was only 50 percent.  The Veteran did not meet the statutory requirements for the payment of SMC at the housebound rate prior to September 4, 2007, as he was not in receipt of a 100 percent rating for any disability prior to that date. 

Those facts are not in dispute.  Therefore, the Veteran's claims for earlier effective dates for the grant of service connection for prostate cancer and for the payment of SMC at the housebound rate must be denied because they are without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to an initial compensable disability rating for erectile dysfunction is denied.  

Entitlement to payment of SMC at higher than the K level for loss of use of a creative organ is denied.

Restoration of the 100 percent rating for prostate cancer, effective October 1, 2009, is denied.

Entitlement to an effective date earlier than September 4, 2007, for the grant of service connection for prostate cancer is denied.

Entitlement to an effective date earlier than September 4, 2007, for the payment of SMC at the housebound rate is denied.  


REMAND

The Board finds that additional development is required before the remaining claims on appeal are decided.  

With regard to the Veteran's claims of entitlement to service connection for low back and neck disabilities and trigeminal neuralgia, the Board notes that the Veteran has reported that he was knocked unconscious and injured his back, neck, and head during land mine explosion while he was in active service.  He has reported that he has experienced back, neck, and face pain since that time.  The Veteran submitted a "buddy" statement from Mr. D.M. who confirmed that the land mine explosion occurred as the Veteran described.  Furthermore, a review of the Veteran's DD Form 214 shows that he is a combat Veteran and was awarded a Combat Infantryman Badge (CIB) for his period of active service.  Therefore, the Board concedes that the injury to the neck, back, and face occurred as described as it is consistent with the facts and circumstances of his service in combat.

However, the Board also notes that at the time of his September 1968 entrance examination, the Veteran reported that he had a history of back trouble.  The examiner noted that the Veteran had twisted his back in 1967.  There was no indication from the examination report that the Veteran had any residual problems from his 1967 injury and the Veteran's spine was found to be clinically normal upon examination.  

A review of the post-service medical evidence of record shows that the Veteran has been diagnosed with a lumbar and cervical spine arthritis and degenerative disc disease (DDD) and trigeminal neuralgia. 

In January 2009, the Veteran was afforded a VA spine examination.  At that time, the examiner confirmed the diagnosis of arthritis of the spine and opined that it was less likely as not caused by or permanently aggravated by his active service.  In this regard, the examiner noted that there was no record of treatment for his back until almost 32 years after his separation from active service when he fell off a ladder in 2002 and sustained an office injury in 2003.  

The Board finds the January 2009 opinion inadequate for adjudication purposes.  In this regard, the Board notes that the examiner failed to consider the Veteran's statements regarding both the in-service injury and symptoms since service.  Additionally, while the examiner opined that the Veteran's back was not aggravated by his active service, there was not a sufficient finding that the Veteran even had a back disability that existed prior to his active service.  As the opinion is inadequate, it cannot serve as the basis of a denial of entitlement to service connection.  

Therefore, the Veteran should be afforded a new VA examination to determine the nature and etiology of any currently present low back and neck disabilities.  

Further, in light of the Veteran's report of injury to his face during active service, his reports of symptoms since service, and his diagnosis of trigeminal neuralgia; the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of his trigeminal neuralgia.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With regard to the issue of whether the payment of SMC at the housebound rate was properly severed effective October 1, 2009, the Board notes that payment of SMC is based on various combinations of disabilities and disability ratings.  Therefore, the issue of continued payment of SMC at the housebound rate is inextricably intertwined with the service connection issues on appeal, as they would result in the additional assignment of disability ratings if granted.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Additionally, current treatment records should be obtained before a decision is rendered with regard to the remaining issues on appeal.   

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any outstanding VA Medical Center and private treatment records not already associated with the claims file.

2. Then, schedule the Veteran for a VA examination to determine the nature and etiology of all currently present neck and back disabilities.  Any indicated studies should be performed.  The rationale for all opinions expressed must be provided.  The examiner should provide the following opinions:  

a).  Based upon the examination results and a review of the record, the examiner should identify all neck and back disabilities currently present, or present during the pendency of this claim.  
      
b). Does the Veteran have a back disability which clearly and unmistakably existed prior to active service?  If so, was any pre-existing back disability clearly and unmistakably NOT aggravated during active service?  Please note that the Veteran's lay testimony alone is not a sufficient basis to determine that he clearly and unmistakably had a back disability that pre-existed entrance to active service.  
      
c).  With regard to each back disability not found to clearly and unmistakably exist prior to the Veteran's active service and/or not to be aggravated therein, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disability is related to active service, to include the described explosion injury therein.  The examiner should presume that the Veteran is a reliable historian with respect to his account of being involved in a land mine explosion during active service. 
      
d).  With regard any currently present neck disabilities, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disability is related to active service, to include the described explosion injury therein.  The examiner should presume that the Veteran is a reliable historian with respect to his account of being involved in a land mine explosion during active service.

3. The Veteran should also be scheduled for a VA examination to determine the nature and etiology of any currently present trigeminal neuralgia.  Any indicated studies should be performed.  The rationale for all opinions expressed must be provided.  Based on the examination results and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disability is related to active service, to include the described explosion injury therein.  The examiner should presume that the Veteran is a reliable historian with respect to his account of being involved in a land mine explosion during active service.

4. Conduct any other development determined to be warranted.

5. Then, readjudicate the claims.  If a decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and then return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


